Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2,4-7,10-11 and 15-26 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein the first PIFA radiating element and the second PIFA radiating element are mirror images of each other, the first PIFA radiating element and the second PIFA radiating element are disposed along a first short edge and a second short edge of the rectangular dielectric substrate, respectively, the F-tails of the first PIFA radiating element and the second PIFA radiating element are parallel to the first short edge and the second short edge of the rectangular dielectric substrate, respectively, and the F-heads of the first PIFA radiating element and the second PIFA radiating element are parallel to a first long edge and a second long edge of the rectangular dielectric substrate, respectively, and face each other.

Regarding independent claim 11, patentability exists, at least in part, with the claimed features of wherein the first PIFA radiating element and the second PIFA radiating element are mirror images of each other, the first PIFA radiating element and the second PIFA radiating element are disposed along a first short edge and a second short edge of the rectangular dielectric substrate, respectively, the F-tails of the first PIFA radiating element and the second PIFA radiating element are parallel to the first short edge and the second short edge of the rectangular dielectric substrate, respectively, and the F-heads of the first PIFA radiating element and the second PIFA radiating element are parallel to a first long edge and a second long edge of the rectangular dielectric substrate, respectively, and face each other; and wireless circuitry that uses the antenna system to handle signals in one or more communication bands.

Regarding independent claim 17, patentability exists, at least in part, with the claimed features of wherein the first PIFA and the second PIFA are mirror images of each other, the first PIFA and the second PIFA are disposed along a first short edge and a second short edge of the rectangular dielectric substrate, respectively, the F-tails of the first PIFA and the second PIFA are parallel to the first short edge and the second short edge of the rectangular dielectric substrate, respectively, and the F-heads of the first PIFA and the second PIFA are parallel to a first long edge and a second long edge of the rectangular dielectric substrate, respectively, and face each other.
Claims 2,4-7,10,21-23 depend from claim 1, claims 15-16 depend from claim 11, Claims 18-20,24-26 depend from claim 17 and are included in the allowable subject matter.
Tsujimura et al. (US2005252480), Ayatollahi (US 8816921), Louzir et al. (US 6828942), and Wu et al. (US 2018/0108984) are all cited as teaching some elements of the claimed invention including a rectangular dielectric substrate, a plurality of PIFA, a plurality of ground structures, as well as, a bias circuit with diode elements therein.

However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845